Citation Nr: 1420432	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 31, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 31, 2005 for the grant of service connection for tinnitus. 

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to December 1976.

These matters come before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  In May 2007, the RO granted effective dates of May 31, 2005, earlier than the previously assigned June 3, 2005 effective dates.

In his April 2010 VA Form 9, the Veteran requested a Board hearing; however, in a September 2011 statement, the Veteran withdrew his request for a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013).


FINDINGS OF FACT

1.  There is no evidence associated with the claims file prior to May 31, 2005 which can be interpreted as a claim, formal or informal, for service connection for PTSD.

2.  There is no evidence associated with the claims file prior to May 31, 2005 which can be interpreted as a claim, formal or informal, for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 31, 2005 for the grant of service connection for posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. § 5110(a), 38 C.F.R. §§  3.156, 3.400 (2013).

2.  The criteria for an effective date prior to May 31, 2005 for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. § 5110(a), 38 C.F.R. §§  3.156, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the effective dates following the grant of service connection for PTSD and tinnitus.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes clinical records and reports, service personal records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

The Veteran alleges that he sought mental health treatment in 1976 at the Seattle VAMC and through the Tacoma, Washington VA Outreach program.  Mental health records prior to May 2005 are not associated with the claims file.  The Board finds that a remand to obtain such records is not warranted.  Although the Veteran now contends that he first sought treatment in Washington State in 1976, the Veteran's service records reflect that he was stationed in Germany for several years prior to his separation from service, to include through December 1, 1976 (See report of medical examination signed December 1, 1976 and indicating service in Europe).  A VA Form 21-526e, dated December 4, 1976 reflects that the Veteran filed a claim for service connection for his lower back and right ear hearing loss.  He did not indicate that he sought any mental health treatment at that time, or prior to that time.  February 1977 VA examination records are also negative for any indication that the Veteran had sought treatment for mental health issues.  The Veteran has indicated that he was not diagnosed in the 1970s with PTSD due to service, and he has also denied that he had any hospitalization or any examination prior to the 2006 VA examination.  In September 2007, the Veteran denied any psychiatric hospitalizations and only noted psychiatric outpatient care from 2005 to 2006.  Moreover, in a May 2005 statement, the Veteran stated that he had not received any medical treatment for his PTSD.  Even if the Veteran had sought treatment in 1976, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon v. West, 12 Vet. App. 32 (1998).  Based on the record as a whole, the Board finds that a remand to obtain possible outreach records or VAMC records from 1976, the existence of which is not indicated in the clinical records in evidence, is not warranted.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

For the reasons that follow, the Board concludes that the evidence of record is against a finding that an earlier effective date is warranted for the grant of service connection for PTSD and/or tinnitus. 

The claims file includes a VA Form 21-4138 (Statement in Support of Claim), dated May 26, 2005, which indicates, by the electronically printed date, that it was faxed to VA on May 31, 2005.  In the statement, the Veteran stated, in pertinent part, the following:

I wish to add SC tinnitus to my comp claim.  I suffer with constant high pitched ringing.  Over the years it has gotten worse, the pitch is higher & the sound has become louder.  It is extremely frustrating & aggravating.  This condition was brought on while on active duty.  I was exposed regularly [to] small arms fire, 175's, 8 in. guns, explosives grenades, mortars.  I was never given any protective ear wear.  Apr. 26, 1969 on the Cambodian border (Khantun) we ran over a mine of approximately 125 lbs of explosives.  With an M-88.  I lost 2 men on that day.  The blast was so large it left a constant ringing in my ears.

He also stated, in pertinent part, as follows:

I wish to add SC PTSD; since Vietnam, I've suffered with nightmares difficulty sleeping (so much so I need sleeping pills to fall asleep) depression, isolating myself from family/friends, I cannot be in a larger group, in restaurants.  I sit with my back to the wall.  I have not received any medical treatment for this condition.  Please set up a comp & pension exam in support of this condition.

This is the earliest document in the claims file which indicates an intent to file a claim for service connection for PTSD and tinnitus.  As noted above, generally, the effective date of an award of pension will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

PTSD

The Veteran contends that by allegedly seeking treatment for PTSD or mental health in 1976, he was informally filing a claim for service connection for such.  In his VA Form 9, dated in April 2010, the Veteran stated, in pertinent part, as follows:

While living in Tacoma, Washington I suffered with symptomatology of anger/rage, anxiety pains, depression and suicidal thoughts all of which today is clinically diagnosed as Post Traumatic Stress Disorder.  I was struggling with PTSD before VA Medical Center in 1976 for medical care counseling/treatment due to my PTSD.  I also went through the Outreach program in Tacoma, Washington.  My reaching out to VA was due to my continued struggle with PTSD and it's [sic] symptoms becoming severe.  I knew back then that something was not right with me but all I was told back then by Seattle VAMC was that I was that I was crazy.  I wish to argue that my seeking and receiving medical care at Seattle VAMC and through the Outreach Program for PTSD should be considered by VA as an informal claim.  

The claims file does not include VA mental health records prior to May 2005.  However, even if the Veteran had sought treatment in the 1970s as he now claims, the Veteran would still not be entitled to an earlier effective date.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Thus, even if the Veteran had sought treatment in the 1970s, the Veteran is not entitled to an earlier effective date merely because he sought treatment.

An noted above, under 38 C.F.R. § 3.155, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant may be considered an informal claim.  Such informal claims must identify the benefit sought.  The Veteran has not stated that prior to 2005, he ever submitted a communication or had some action indicating an intent to apply for service connection for PTSD.  

The mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit. See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006), citing Brannon v. West, 12 Vet. App. 32 (1998).  Furthermore, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  A Veteran's attempt to obtain treatment does not comprise a claim. Dunson v Brown, 4 Vet. App. 327, 330 (1993).

In addition, the provisions of 38 C.F.R. § 3.157, which allow for a report of examination or hospitalization to be accepted as an informal claim for benefits, if a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission, pertains to a claim to reopen a previously denied claim or a claim for an increased rating; neither of which is applicable to the present case.
 
As noted above, the Veteran separated from service in December 1976.  In December 1976, the Veteran completed a VA Form 21-526e (Veteran's Application for Compensation or Pension at Separation from Service).  He listed the following conditions for which he requested service connection: lower back and hearing (right ear).  The form is negative for any claim for service connection for PTSD.  

In November 1977, the Veteran filed an application for medical benefits for dental care.  The form is negative for a request for mental health care. 

The Board finds that there is no evidence in the claims file prior to the fax received by VA in May 31, 2005 which can be interpreted as a claim, formal or informal, for service connection for PTSD.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran contends that by filing a claim for service connection for right ear hearing loss disability in December 1976, he was also filing a claim for service connection for tinnitus.  In his VA Form 9, dated in April 2010, the Veteran stated, in pertinent part, as follows:

per Statement of the Case dated 04/01/2010 VA acknowledges a claim for Hearing.  Well the Tinnitus issue, which again was not clearly diagnosed back in 1976 was an issue that interfered with my hearing ability back in 1976 as it does today.  And I believe as such, Tinnitus warrants an earlier effective date of 1976 or at least January 1977.

In December 1976, the Veteran completed a VA Form 21-526e (Veteran's application for compensation or pension at separation from service).  He listed the following conditions for which he requested service connection: lower back and hearing (right ear).  The form is negative for any claim for tinnitus.

The Veteran was provided a VA examination in February 1977.  It reflects that he complained of "trouble hearing in the shop when theres any vehicle running."  His narrative history was noted to be "hearing loss" in the right ear.   The history and complaints section of the report reflects that the Veteran reported "People have called my attention to a hearing loss which is seemingly getting worse."  The diagnosis was deafness, sensori-neural, acoustic trauma (concussion.)  The report is entirely negative for any complaints of, or finding of, tinnitus.  In addition, it specifically notes that the Veteran's complaint was with regard to "hearing loss" and having trouble hearing when there are vehicles running; it does not state that his complaint was with regard to hearing a ringing or other noise, but specifically notes it was due to loss of hearing.

Although the Veteran now contends that the tinnitus interfered with his hearing at the time of his 1977 VA examination, the pertinent medical record from that time is against a finding that the Veteran ever communicated that complaint to VA or indicated an intent to file a claim for service connection for tinnitus.  

In November 1977, the Veteran filed an application for medical benefits for dental care.  The form is negative for a request for treatment for tinnitus.  

The Board finds that there is no evidence in the claims file prior to the fax received by VA in May 31, 2005 which can be interpreted as a claim, formal or informal, for service connection for tinnitus.  

In addition, there is no medical evidence in the claims file, prior to 2006, showing a causal connection between the Veteran's tinnitus and service.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than May 31, 2005 for the grant of service connection of posttraumatic stress disorder (PTSD) is denied.

Entitlement to an effective date earlier than May 31, 2005 for the grant of service connection of tinnitus is denied. 



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


